Name: Commission Implementing Regulation (EU) 2018/256 of 20 February 2018 amending for the 281st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international trade;  international affairs;  civil law;  politics and public safety
 Date Published: nan

 21.2.2018 EN Official Journal of the European Union L 48/39 COMMISSION IMPLEMENTING REGULATION (EU) 2018/256 of 20 February 2018 amending for the 281st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 14 February 2018, the Sanctions Committee of the United Nations Security Council decided to amend one entry in the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 2018. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the entry Djamel Lounici (alias Jamal Lounici). Address: Algeria. Date of birth: 1.2.1962. Place of birth: Algiers, Algeria. Nationality: Algerian. Other information: (a) Father's name is Abdelkader and mother's name is Johra Birouh; (b) Returned from Italy to Algeria where he resides since November 2008; (c) Son in law of Othman Deramchi. Date of designation referred to in Article 2a (4) (b): 16.1.2004, under the heading Natural persons, is replaced by the following: Djamel Lounici (alias Jamal Lounici). Address: Algeria. Date of birth: 1.2.1962. Place of birth: Algiers, Algeria. Nationality: Algerian. Other information: (a) Father's name is Abdelkader and mother's name is Johra Birouh; (b) Returned from France to Algeria where he resides since September 2008. Date of designation referred to in Article 7d(2)(i): 16.1.2004.